In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-21-00003-CV
                               __________________


                        IN RE BRANDON MODELAND

__________________________________________________________________

                           Original Proceeding
           457th District Court of Montgomery County, Texas
                    Trial Cause No. 20-04-04769-CV
__________________________________________________________________

                          MEMORANDUM OPINION

      In a petition for a writ of mandamus, Brandon Modeland complains that the

trial court indefinitely abated Modeland’s lawsuit for breach of a mediated

settlement agreement reached in a prior lawsuit that involved a current bankruptcy

debtor. Modeland asks this Court to compel the trial court to hear Modeland’s

motion to reconsider a stay, to vacate the orders that stay his lawsuit and continue

the case, and to consider and grant Modeland’s motion for partial summary

judgment. The real parties in interest, Christopher Ryan Rafferty and World Class

Travel, LLC, argue that a stay is appropriate, in part because in the settled lawsuit,


                                          1
Modeland implicated the non-party’s bankruptcy estate by claiming that they are

equal co-owners of World Class Travel.

      Mandamus will issue only to correct a clear abuse of discretion for which the

relator has no adequate remedy by appeal. In re Prudential Ins. Co. of Am., 148

S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). A trial court abuses its

discretion if it fails to analyze or apply the law correctly because a trial court has no

discretion in determining what the law is or applying the law to the facts. Walker v.

Packer, 827 S.W.2d 833, 840 (Tex. 1992) (orig. proceeding). “The adequacy of an

appellate remedy must be determined by balancing the benefits of mandamus review

against the detriments.” In re Team Rocket, L.P., 256 S.W.3d 257, 262 (Tex. 2008)

(orig. proceeding). “In evaluating benefits and detriments, we consider whether

mandamus will preserve important substantive and procedural rights from

impairment or loss.” Id. “These considerations implicate both public and private

interests.” Prudential, 148 S.W.3d at 136. We consider whether an irreversible waste

of judicial and public resources would be required if mandamus does not issue. In re

Masonite Corp., 997 S.W.2d 194, 198 (Tex. 1999) (orig. proceeding).

      Based on the record before us, we conclude relator has not shown he is entitled

to the relief requested. Accordingly, we deny the petition for a writ of mandamus.

See Tex. R. App. P. 52.8(a).




                                           2
      PETITION DENIED.

                                             PER CURIAM

Submitted on January 29, 2021
Opinion Delivered February 25, 2021

Before Kreger, Horton and Johnson, JJ.




                                         3